FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons The Administrators of the GlaxoSmithKline 2009 Performance Share Plan (the Plan) notified the Company and the under-mentioned Connected Persons on 16 January 2014 of the following increases in their notional interests in Ordinary Shares at a price of 1597.50 pence per Ordinary Share and American Depositary Shares (ADSs) at a price of $52.84 per ADS following the notional re-investment of the dividend paid to shareholders on 9 January 2014. Director/PDMR Connected Person Ordinary Shares ADSs Dr M M Slaoui Dr K Slaoui - Mr P C Thomson Mrs K Thomson - The notional dividends accrued will be paid out in proportion to the percentage of the participant's Plan holdings that vest following the end of the relevant measurement period. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). Sonja Arsenić Corporate Secretariat 16 January 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 16, 2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
